        


Exhibit 10.39


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of this 7th day of
December, 2017, by and between RED ROBIN GOURMET BURGERS, INC., a Delaware
corporation (the “Company”), and Beverly K. Carmichael (“Executive”).
RECITAL
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:


AGREEMENT
1.Employment Period. The Company, through its wholly-owned subsidiary, Red Robin
International, Inc., a Nevada corporation (“RRI”), hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions
hereinafter set forth. The term of Executive’s employment hereunder shall be
deemed to have commenced on December 29, 2017 (the “Effective Date”), and shall
continue indefinitely, subject to termination as provided herein (such term
being referred to herein as the “Employment Period”). Executive and the Company
acknowledge that, except as may otherwise be provided by this Agreement or under
any other written agreement between Executive and the Company, the employment of
Executive by the Company and RRI is “at will” and Executive’s employment may be
terminated by either Executive or the Company at any time for any reason, or no
reason.  RRI shall be the “employer” for tax, legal reporting, payroll
processing and similar purposes.
2.    Position and Duties.
(a)    During the Employment Period, Executive shall be employed as and hold the
title of Executive Vice President and Chief People, Culture and Resource Officer
of the Company (“Chief People Officer”), with such duties and responsibilities
that are customary for public company chief human resource officer positions.
Executive shall report to the Chief Executive Officer and President and shall
interface with Company’s Board of Directors, the Compensation Committee, and
certain other committees of the Board of Directors and their respective
chairpersons from time to time (collectively, the “Board”). In addition, the
Chief Executive Officer and President may assign Executive such duties and
responsibilities that are not substantially inconsistent with her position as
Chief People Officer of the Company, including, but not limited to,
human-resources related and legal duties and responsibilities.
(b)    During the Employment Period, Executive shall devote substantially all of
her skill, knowledge and working time to the business and affairs of the Company
and its subsidiaries; provided that in no event shall this sentence prohibit
Executive from performing personal and charitable activities and any other
activities approved in advance by the Board, so long as such activities do not
materially and adversely interfere with Executive’s duties for the Company and
are in compliance with the Company’s policies. Executive shall primarily perform
her services at the Company’s headquarters, presently located in Greenwood
Village, Colorado. Executive shall use her best efforts to carry out her
responsibilities under this Agreement faithfully and efficiently.
3.    Compensation.
(a)    Base Salary. During the Employment Period, Executive shall receive from
the Company an annual base salary (“Annual Base Salary”) at the rate of
$420,000.00, with such salary to be adjusted at such times, if any, and in such
amounts as recommended by the Chief Executive Officer and President and approved
by the Compensation Committee of the Board (the “Compensation Committee”).
Executive’s Annual Base Salary shall be subject to annual review by the Chief
Executive Officer and President and the


1



--------------------------------------------------------------------------------




Compensation Committee during the Employment Term. The Company shall pay the
Annual Base Salary to Executive in accordance with the Company’s and RRI’s
normal payroll policy.
(b)    Sign-On Bonus. The Company agrees to pay Executive a one-time cash
sign-on bonus of $200,000 (the “Sign-On Bonus”), subject to all required taxes
and withholdings, to be paid within twenty-one (21) days following the Effective
Date. If Executive’s employment with the Company is terminated (i) by the
Company with Cause or (ii) as a result of Executive’s Resignation without Good
Reason, in either case, less than twenty-four (24) full months after the
Effective Date, Executive agrees to repay the full amount of the Sign-On Bonus,
less 1/24th of the Sign-On Bonus (i.e., $8,333.33) for each full month of
employment completed after the Effective Date. Executive further agrees that
Executive will repay the Sign-On Bonus by no later than the effective date of
the employment termination, and that any outstanding balance on such repayment
obligation is delinquent and immediately collectable the day following the
effective date of termination. In addition, the Company agrees to pay Executive
a one-time cash bonus on January 2, 2019 in the amount of $210,000, subject to
all required taxes and withholdings and subject to Executive’s continued
employment on the payment date.
(c)    Annual Incentive Compensation. In addition to the Annual Base Salary,
Executive is eligible to receive an annual cash bonus each fiscal year during
the Employment Period as determined in accordance with the Company’s annual
incentive plan and as approved by the Compensation Committee (the “Annual
Bonus”). For the 2018 fiscal year, the Annual Bonus shall be targeted at up to
70% of Executive’s Annual Base Salary. Such target will be subject to adjustment
by the Compensation Committee in fiscal year 2019 and later. The actual amount
of any Annual Bonus shall depend on the level of achievement of the applicable
performance criteria established with respect to the Annual Bonus by the Board
and the Compensation Committee in their sole discretion. There shall be no
Annual Bonus in respect of fiscal year 2017.
(d)    Long-Term Incentive Awards.
(i)    Sign-On Equity Awards. Executive will receive equity awards pursuant to
the Company’s 2017 Performance Incentive Plan (the “2017 Plan”) as follows (the
“Sign-On Equity Awards”) on January 5, 2018 (seven (7) calendar days after
Effective Date (or, if such day is not a business day, on the following business
day) pursuant to the Company’s Equity Granting Policy): (x) a non-qualified
stock option having a Black-Scholes grant date fair value of $150,000, of which
25% shall vest on each of the first, second, third, and fourth anniversaries of
the date of grant, subject to continued employment through each such vesting
date; and (y) time-vested restricted stock units having a grant date fair value
of $200,000, of which 25% shall vest on each of the first, second, third, and
fourth anniversaries of the date of grant, subject to continued employment
through each such vesting date. The Sign-On Equity Awards shall be subject to
the terms and conditions set forth in the Company’s standard award agreement for
the applicable type of award and shall be subject to the terms of the 2017 Plan.
(ii)    Beginning in fiscal year 2018, Executive shall have the opportunity to
participate in the Company’s long-term incentive plan (“LTIP”), which will have
a target value equal to 120% of Annual Base Salary. Such target will be subject
to adjustment by the Compensation Committee in fiscal year 2019 and later.
During the Employment Period, Executive shall be entitled to participate in such
annual long-term incentive awards as may be approved by the Board or the
Compensation Committee from time to time in accordance with the Company’s
compensation plans.
(e)    Other Benefits.
(i)    Welfare and Benefit Plans. During the Employment Period: (A) Executive
shall be entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs of the Company and RRI to the same extent as
other senior executive employees, including, among other things, participation
in the Company’s Non-Qualified Deferred Compensation Plan; and (B) Executive
and/or Executive’s family, as the case may be, shall be eligible to participate
in, and shall receive all benefits under, all welfare benefit plans, practices,
policies and programs provided by the Company and


2



--------------------------------------------------------------------------------




RRI (including, to the extent provided, without limitation, medical,
prescription, dental, disability, salary continuance, employee life insurance,
group life insurance, accidental death and travel accident insurance plans and
programs) to the same extent as other senior executive employees.
(ii)    Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable travel and other expenses
incurred by Executive in carrying out Executive’s duties under this Agreement,
provided that Executive complies with the policies, practices and procedures of
the Company and RRI for submission of expense reports, receipts or similar
documentation of the incurrence and purpose of such expenses.
(iii)     Paid Time Off. Executive shall be entitled to holidays and paid time
off in accordance with the Company’s holiday and paid time off policies
applicable to executive officers as in effect from time to time.
(iv)     Car Allowance. During the Employment Period, Executive shall be paid a
monthly car allowance in the gross amount of $850.00 ($10,200.00 annually).
(f)    Reservation of Rights. The Company reserves the right to modify, suspend
or discontinue any and all of the employee benefit plans, practices, policies
and programs referenced in subsections (e)(i), (ii) and (iii) above at any time
without recourse by Executive so long as such action is taken with respect to
senior executives generally and does not single out Executive.
4.    Termination.
(a)    Death or Disability. Executive’s employment and all associated rights and
benefits shall terminate automatically upon Executive’s death. If the Company
determines in good faith that the Disability of Executive has occurred, it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by Executive,
provided that, within the thirty (30) days after such receipt, Executive shall
not have returned to full-time performance of her duties.
(b)    Cause. The Company may terminate Executive’s employment at any time for
Cause.
(c)    By the Company without Cause. The Company may terminate Executive’s
employment at any time without Cause.
(d)    By Executive for Good Reason. Executive may terminate her employment at
any time for Good Reason subject to the notice and cure provisions set forth in
the definition thereof.
(e)    Change in Control. Executive’s employment may be terminated within
twenty-four (24) months following a Change in Control Date by the Company
without Cause or by Executive for Good Reason.
(f)    Obligations of the Company Upon Termination.
(i)    Death; Disability; For Cause; Resignation without Good Reason. If
Executive’s employment is terminated by reason of Executive's Death or
Disability or by the Company for Cause or Executive resigns without Good Reason,
this Agreement shall terminate without further obligations to Executive or her
legal representatives under this Agreement, other than (A) payment of the sum of
(1) Executive’s Annual Base Salary through the date of termination to the extent
not theretofore paid and (2) reimbursement for any unreimbursed business
expenses incurred through the date of termination which shall be paid in a lump
sum in cash within thirty (30) days of the effective date of termination or such
earlier date as may be required by law; (B) any payments, benefits or fringe
benefits to which Executive


3



--------------------------------------------------------------------------------




shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this Agreement,
which shall be paid at such times in and such forms as provided for by such
plan, program or grant or such earlier date as may be required by law; and (C)
any Annual Bonus earned but unpaid with respect to the fiscal year ending on or
preceding the date of termination, which shall be paid in a lump sum in cash
when such Annual Bonus payment is regularly paid to similarly situated
executives (the payments and benefits described in clauses (A), (B), and (C)
shall be hereinafter referred to as the “Accrued Obligations”).
(ii)    By the Company without Cause or by Executive for Good Reason. If, prior
to the expiration of the stated term of this Agreement, the Company terminates
Executive’s employment without Cause or Executive terminates her employment for
Good Reason, this Agreement shall terminate without further obligations to
Executive other than:
(A) payment of the Accrued Obligations as described in Section 4(f)(i); and


(B) payment of the equivalent of twelve (12) months of Executive’s Annual Base
Salary as in effect immediately prior to the date of termination which shall be
paid in a lump sum in cash within sixty (60) days of the effective date of
termination, subject to standard withholdings and other authorized deductions;


provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(ii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the date
specified in such release, which shall either be twenty-eight (28) days or
fifty-two (52) days, dependent upon the circumstances, after the date of
termination. If Executive fails to timely execute the release, all payments and
benefits set forth in this Section 4(f)(ii) (other than the payment of the
Accrued Obligations) shall be forfeited. ·


Notwithstanding any other provision contained in this Agreement, if Section
4(f)(iii) applies to Executive, this Section 4(f)(ii) shall not also apply.


(iii)    Change in Control. If, within twenty-four (24) months following a
Change in Control Date, the Company terminates Executive’s employment without
Cause or Executive terminates her employment for Good Reason, this Agreement
shall terminate without further obligations to Executive other than:
(A) payment of the Accrued Obligations as described in Section 4(f)(i) except
that the Accrued Obligations described in clause (A) of Section 4(f)(i) shall be
paid in a lump sum in cash within ten (10) days of the effective date of
termination;


(B) payment of the equivalent of twelve (12) months of Executive’s Annual Base
Salary as in effect immediately prior to the date of termination which shall be
paid in a lump sum in cash within ten (10) days of the effective date of
termination, subject to standard withholdings and other authorized deductions;


(C) payment of the higher of Executive’s target or actual Annual Bonus amount
earned for performance during the fiscal year in which the Change in Control
Date occurs, which shall be paid in a lump sum in cash when such Annual Bonus
payment is regularly paid to similarly situated executives;
(D) upon surrender by Executive within ninety (90) days after the termination of
Executive’s employment (which surrender shall be at the sole option of
Executive) of her


4



--------------------------------------------------------------------------------




outstanding options to purchase common shares of the Company (“Common Shares”)
granted to Executive by the Company (the “Outstanding Options”), payment of an
amount in respect of each Outstanding Option (whether vested or not) equal to
the difference between the exercise price of such Outstanding Option and the
fair market value of the Common Shares at the time of such termination (but not
less than the closing price for the Common Shares on NASDAQ, or such other
national stock exchange on which such shares may be listed, on the last trading
day such shares traded prior to the date of surrender) which shall be paid in a
lump sum in cash within ten (10) days of such surrender; and
(E) upon Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, the Company
shall pay to Executive in a lump sum in cash within thirty (30) days after such
election an amount equal to the product of (x) the portion of premiums of
Executive’s group health insurance, including coverage for Executive’s eligible
dependents, that the Company paid immediately prior to her date of termination
and (y) twelve (12);
provided, however, that as a condition precedent to receiving the payments and
benefits provided for in this Section 4(f)(iii) (other than payment of the
Accrued Obligations), Executive shall first execute and deliver to the Company
and RRI a general release agreement in a form that is satisfactory to the
Company and RRI, and all rights of Executive thereunder or under applicable law
to rescind or revoke the release shall have expired no later than the date
specified in such release, which shall either be twenty-eight (28) days or
fifty-two (52) days, dependent upon the circumstances, after the date of
termination. If Executive fails to timely execute the release, all payments and
benefits set forth in this Section 4(f)(iii) (other than the payment of the
Accrued Obligations) shall be forfeited; and
provided, further, that, for the avoidance of doubt, treatment of long-term
incentive awards other than the Outstanding Options shall be governed by the
terms and conditions of the applicable plan and the applicable award
agreement(s). ·
(iv)    Exclusive Remedy. Executive agrees that the payments contemplated by
this Section 4(f) shall constitute the exclusive and sole remedy for any
termination of her employment, and Executive covenants not to assert or pursue
any other remedies, at law or in equity, with respect to any termination of
employment; provided, however, that nothing contained in this Section 4(f)(iv)
shall prevent Executive from otherwise challenging in a subsequent arbitration
proceeding a determination by the Company that it was entitled to terminate
Executive’s employment hereunder for Cause.
(v)    Termination of Payments. Anything in this Agreement to the contrary
notwithstanding, the Company shall have the right to terminate all payments and
benefits owing to Executive pursuant to this Section 4(f) upon the Company’s
discovery of any breach by Executive of her obligations under the general
release or Sections 5, 6, 7 and 8 of this Agreement.
(g)    Survival of Certain Obligations Following Termination. Notwithstanding
any other provision contained in this Agreement, the provisions in Sections 5
through 11 and 14 through 21 of this Agreement shall survive any termination of
Executive’s employment hereunder (but shall be subject to Executive’s right to
receive the payments and benefits provided under this Section 4.).
5.    Confidential Information. Except in the good-faith performance of her
duties hereunder, Executive shall not disclose to any person or entity or use,
any information not in the public domain, in any form, acquired by Executive
while she was employed or associated with the Company or RRI or, if acquired
following the termination of such association, such information which, to
Executive’s knowledge, has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company or RRI, relating
to the Company or its business. Executive agrees and acknowledges that all of
such information, in any form, and copies and extracts thereof are and shall
remain the sole and exclusive property of the Company, and Executive shall on
request return to the Company


5



--------------------------------------------------------------------------------




the originals and all copies of any such information provided to or acquired by
Executive in connection with her association with the Company or RRI, and shall
return to the Company all files, correspondence and/or other communications
received, maintained and/or originated by Executive during the course of such
association.
6.    Covenant Not to Compete. Executive agrees that, for the period commencing
on the Effective Date and ending twelve (12) months after the date of
termination of Executive’s employment with the Company (the “Restrictive
Period”), Executive shall not directly or indirectly, either for herself or for,
with or through any other Person, own, manage, operate, control, be employed by,
participate in, loan money to or be connected in any manner with, or permit her
name to be used by, either (i) any business that, in the reasonable judgment of
the Board, competes with the Company and its subsidiaries in the burger-focused
restaurant business in (x) the United States, (y) the Canadian provinces of
Alberta and British Columbia, or (z) any other country, province or territory in
which the Company conducts business as of the date Executive’s employment
terminates, or (ii) the following casual dining and brew-centric restaurant
concepts (and their successors): Chili’s, Applebee’s, Ruby Tuesday, TGIFridays,
Texas Roadhouse, BJ’s, Yardhouse, Millers Ale House and Brickhouse (“Competitive
Activity”). In making its judgment as to whether any business is engaged in a
burger-focused Competitive Activity, the Board shall act in good faith, and
shall first provide Executive with a reasonable opportunity to present such
information as Executive may desire for the Board’s consideration. For purposes
of this Agreement, the term “participate” includes any direct or indirect
interest, whether as an officer, director, employee, partner, sole proprietor,
trustee, beneficiary, agent, representative, independent contractor, consultant,
advisor, provider of personal services, creditor, owner (other than by ownership
of less than five percent of the stock of a publicly-held corporation whose
stock is traded on a national securities exchange (a “Public Company”)).
7.    No Interference. During the Restrictive Period, Executive shall not,
without the prior written approval of the Company, directly or indirectly
through any other Person (a) induce or attempt to induce any employee of the
Company or RRI at the level of General Manager or higher in restaurant
operations or the level of Director or higher at the Company’s home office to
leave the employ of the Company or RRI, or in any way interfere with the
relationship between the Company or RRI and any employee thereof, (b) hire any
individual who was an employee of the Company or RRI at the level of General
Manager or higher in restaurant operations or the level of Director or higher at
the Company’s home office within twelve (12) months after such individual’s
employment with the Company or RRI was terminated for any reason or (c) induce
or attempt to induce any supplier or other business relation of the Company or
RRI to cease doing business with the Company or RRI, or in any way interfere
with the relationship between any such supplier or business relation and the
Company or RRI.
8.    Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to the Company all of (a) the
property of the Company or any of its subsidiaries, and (b) non-personal
documents and data of any nature and in whatever medium of the Company or any of
its subsidiaries, and she shall not take with her any such property, documents
or data or any reproduction thereof, or any documents containing or pertaining
to any Confidential Information.
9.    Reasonableness of Restrictions. Executive agrees that the covenants set
forth in Sections 5, 6, 7 and 8 are reasonable with respect to their duration,
geographical area and scope. In the event that any of the provisions of Sections
5, 6, 7 and 8 relating to the geographic or temporal scope of the covenants
contained therein or the nature of the business or activities restricted thereby
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems enforceable, such provision shall be deemed to
be replaced herein by the maximum restriction deemed enforceable by such court.
10.    Injunctive Relief. The parties hereto agree that the Company would suffer
irreparable harm from a breach by Executive of any of the covenants or
agreements contained herein, for which there is no adequate remedy at law.
Therefore, in the event of the actual or threatened breach by Executive of any
of the provisions of this Agreement, the Company, or its respective successors
or assigns, may, in addition and supplementary to other rights and remedies
existing in their favor, apply to any court of law or equity of competent
jurisdiction for specific performance, injunctive or other relief (without the
necessity of posting bond) in order to enforce compliance with, or prevent any
violation of, the provisions hereof; and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction restraining Executive from
engaging in


6



--------------------------------------------------------------------------------




activities prohibited hereby or such other relief as may be required to
specifically enforce any of the covenants contained herein.
11.    Extension of Restricted Periods. In addition to the remedies the Company
may seek and obtain pursuant to this Agreement, the restricted periods set forth
herein shall be extended by any and all periods during which Executive shall be
found by a court to have been in violation of the covenants contained herein.
12.    Stock Ownership Requirement. While employed by the Company, Executive
shall be expected to maintain ownership of common stock or stock equivalents in
such amounts and on such terms and conditions as are set forth in the Company’s
Executive Stock Ownership Guidelines established by the Compensation Committee
and in effect from time to time (the “Ownership Guidelines”). Executive is
expected to meet the ownership requirements set forth in the Ownership
Guidelines within the time period stated in the Ownership Guidelines. In the
event Executive is unable to meet her ownership requirements within the defined
time period, Executive shall retain all net after tax profit shares following
option exercise and/or the vesting of restricted stock units until Executive has
satisfied the requirements set forth in this Section 12. No additional liability
shall apply to Executive if Executive fails to satisfy the stock ownership
requirements set forth in this Section 12.
13.    Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:
“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:
(i)        Executive’s continual or deliberate neglect in the performance of her
material duties;
(ii)        Executive’s failure to devote substantially all of her working time
to the business of the Company and its subsidiaries (other than as expressly
permitted in this Agreement);
(iii)        Executive’s failure to follow the lawful directives of the Board or
the Chief Executive Officer and President in any material respect;
(iv)        Executive’s engaging in misconduct in connection with the
performance of any of her duties, including, without limitation, falsifying or
attempting to falsify documents, books or records of the Company or its
subsidiaries, misappropriating or attempting to misappropriate funds or other
property, or securing or attempting to secure any personal profit in connection
with any transaction entered into on behalf of the Company or its subsidiaries;
(v)        the violation by Executive, in any material respect, of any policy or
of any code or standard of behavior or conduct generally applicable to employees
of the Company or its subsidiaries;
(vi)        Executive’s breach of the material provisions of this Agreement or
any other non-competition, non-interference, non-disclosure, confidentiality or
other similar agreement executed by Executive with the Company or any of its
subsidiaries or other act of disloyalty to the Company or any of its
subsidiaries (including, without limitation, aiding a competitor or unauthorized
disclosure of confidential information); or
(vii)    Executive’s engaging in conduct which is reasonably likely to result in
material injury to the reputation of the Company or any of its subsidiaries,
including, without limitation, commission of a felony, fraud, embezzlement or
other crime involving moral turpitude;
provided, however, Executive will not be deemed to have been terminated for
Cause in the case of clauses (i), (ii), (iv) and (v) above, unless any such
failure or material breach is not fully corrected prior to the expiration of the
ten (10) business day period following delivery to Executive of the Company’s
written


7



--------------------------------------------------------------------------------




notice that specifies in detail of the alleged Cause event(s) and the Company’s
intention to terminate her employment for Cause.
“Change in Control” means:
(i)        The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
either (1) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control; (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, or (D)
any acquisition by any entity pursuant to a transaction that complies with
subsections (iii)(A), (B) and (C) below;
(ii)        A majority of the individuals who serve on the Board as of the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and the member’s predecessor twice) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;
(iii)        Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets directly or through
one or more Subsidiaries (a “Parent”)) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any entity resulting from such
Business Combination or a Parent or any employee benefit plan (or related trust)
of the Company or such entity resulting from such Business Combination or
Parent) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership of more than 50% existed prior to the Business Combination, and (C) at
least a majority of the members of the board of directors or trustees of the
entity resulting from such Business Combination or a Parent were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(iv)        Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company other than in the context of a
transaction that does not constitute a Change in Control under clause (iii)
above.


8



--------------------------------------------------------------------------------




“Change in Control Date” shall mean any date during the term of this Agreement
on which a Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if Executive’s employment or status as an officer with the
Company is terminated within six (6) months before the date on which a Change in
Control occurs, and it is reasonably demonstrated that such termination (i) was
at the request of a third party who has taken steps reasonably calculated or
intended to effect a Change in Control or (ii) otherwise arose in connection
with or anticipation of a Change in Control, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately before
the date of such termination.
“Disability” means a physical or mental impairment which substantially limits a
major life activity of Executive and which renders Executive unable to perform
the essential functions of her position, even with reasonable accommodation
which does not impose an undue hardship on the Company. The Company reserves the
right, in good faith, to make the determination of disability under this
Agreement based upon information supplied by Executive and/or her medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers.
“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a material reduction in Executive’s compensation other than as
permitted pursuant to Section 3 hereof; (ii) a relocation of the Company’s
headquarters to a location more than twenty (20) miles from the location of the
Company’s headquarters prior to such relocation; (iii) any willful breach by the
Company of any material provision of this Agreement; or (iv) a significant
reduction in the then-effective responsibilities of the Chief People Officer;
provided that Executive gives written notice to the Company of the existence of
such a condition within ninety (90) days of the initial existence of the
condition, the Company has at least thirty (30) days from the date when such
notice is provided to cure the condition without being required to make payments
due to termination by Executive for Good Reason, and Executive actually
terminates her employment for Good Reason within six (6) months of the initial
occurrence of any of the conditions in (i) – (iv), above.
“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended).
“Subsidiary” means a company 50 percent or more of the voting securities of
which are owned, directly or indirectly, by the Company.
14.    Arbitration. Except as otherwise provided herein, any controversy arising
out of or relating to this Agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, or any other controversy arising out of Executive’s
employment, including, but not limited to, any state or federal statutory or
common law claims, shall be submitted to arbitration in Denver, Colorado, before
a sole arbitrator selected from Judicial Arbiter Group, Inc., Denver, Colorado,
or its successor (“JAG”), or if JAG is no longer able to supply the arbitrator,
such arbitrator shall be selected from the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), or other mutually agreed upon arbitration provider, as
the exclusive forum for the resolution of such dispute. Provisional injunctive
relief may, but need not, be sought by either party to this Agreement in a court
of law while arbitration proceedings are pending, and any provisional injunctive
relief granted by such court shall remain effective until the matter is finally
determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this Agreement or Executive’s employment, and under no
circumstances shall class claims be processed or participated in by Executive.
The parties agree that Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the Arbitrator’s fee. Executive
and the Company further agree that in any proceeding to enforce the terms of
this Agreement, the prevailing party shall be entitled to its or her reasonable
attorneys’ fees and costs incurred by it or her in connection with resolution of
the dispute in addition to any other relief granted.


9



--------------------------------------------------------------------------------




15.    Governing Law. This Agreement and the legal relations hereby created
between the parties hereto shall be governed by and construed under and in
accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof. Each Participant shall submit to the venue
and personal jurisdiction of the Colorado state and federal courts concerning
any dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.
16.    Taxes.
(a)    Except as otherwise provided in Section 20, and to the extent
specifically provided in Section 17, Executive shall be solely liable for
Executive’s tax consequences of compensation and benefits payable under this
Agreement, including any consequences of the application of Section 409A of the
Code.
(b)    In order to comply with all applicable federal or state income tax laws
or regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.
17.    Section 409A Savings Clause.
(a)    It is the intention of the parties that compensation or benefits payable
under this Agreement not be subject to the additional tax imposed pursuant to
Section 409A of the Code, and this Agreement shall be interpreted accordingly.
To the extent such potential payments or benefits could become subject to
additional tax under such Section, the parties shall cooperate to amend this
Agreement with the goal of giving Executive the economic benefits described
herein in a manner that does not result in such tax being imposed.
(b)    Each payment or benefit made pursuant to Section 4(f) of this Agreement
shall be deemed to be a separate payment for purposes of 409A. In addition,
payments or benefits pursuant to Section 4(f) shall be exempt from the
requirements of Code Section 409A to the maximum extent possible as “short-term
deferrals” pursuant to Treasury Regulation Section 1.409A-1(b)(4), as
involuntary separation pay pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), and/or under any other exemption that may be applicable,
and this Agreement shall be construed accordingly.
(c)    For purposes of this Agreement, phrases such as “termination of
employment” shall be deemed to mean “separation from service,” as defined in
Section 409A of the Code and the Treasury Regulations thereunder.
(d)    If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than six
(6) months after Executive’s “separation from service” that, absent the
application of this Section 17(d), would be subject to additional tax imposed
pursuant to Section 409A of the Code as a result of such status as a specified
employee, then such payment shall instead be payable on the date that is the
earliest of (i) six (6) months after Executive’s “separation from service” or
(ii) Executive’s death.
18.    Entire Agreement. This Agreement (including Exhibits) constitutes and
contains the entire agreement and final understanding concerning Executive’s
employment with the Company and the other subject matters addressed herein
between the parties. It is intended by the parties as a complete and exclusive
statement of the terms of their agreement. It supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof. Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party. This is a fully integrated agreement.
19.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Board (or a person expressly
authorized thereby) and Executive, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.


10



--------------------------------------------------------------------------------




20.    Excise Tax Payment.
(a)Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) including, by example and not by way of limitation, acceleration (by
the Company or otherwise) of the date of vesting or payment under any plan,
program, arrangement or agreement of the Company, would be subject to the excise
tax imposed by Code Section 4999 or any interest or penalties with respect to
such excise tax (such excise tax together with any such interest and penalties,
shall be referred to as the “Excise Tax”), then there shall be made a
calculation under which such Payments provided to Executive are reduced to the
extent necessary so that no portion thereof shall be subject to the Excise Tax
(the “4999 Limit”).  A comparison shall then be made between (A) Executive’s Net
After-Tax Benefit (as defined below) assuming application of the 4999 Limit; and
(B) Executive’s Net After-Tax Benefit without application of the 4999 Limit.  If
(B) exceeds (A) by $50,000 or more, then no limit on the Payments received by
Executive under this Agreement shall be imposed by this Section 20. Otherwise,
the amount payable to Executive pursuant to this Agreement shall be reduced so
that no such Payment is subject to the Excise Tax.  “Net After-Tax Benefit”
shall mean the sum of (x) all payments that Executive receives or is entitled to
receive from the Company that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Code section 280G(b)(2) (either,
a “Section 280G Transaction”), less (y) the amount of federal, state, local and
employment taxes and Excise Tax (if any) imposed with respect to such payments. 
(b)    All determinations required to be made under this Section 20, including
whether and when a Payment is cut back pursuant to Section 20(a) and the amount
of such cut-back, and the assumptions to be utilized in arriving at such
determination, shall be made by a professional services firm designated by the
Board that is experienced in performing calculations under Section 280G (the
“Professional Services Firm”) which shall provide detailed supporting
calculations both to the Company and Executive. If the Professional Services
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Section 280G Transaction, the Board shall appoint another
qualified professional services firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Professional
Services Firm hereunder). All fees and expenses of the Professional Services
Firm shall be borne solely by the Company.
(c)    In the event that a reduction in Payments is required pursuant to this
Section, then, except as provided below with respect to Payments that consist of
health and welfare benefits, the reduction in Payments shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each Payment
and then reducing the Payments in order beginning with the Payment with the
highest Parachute Payment Ratio. For Payments with the same Parachute Payment
Ratio, such Payments shall be reduced based on the time of payment of such
Payments, with amounts being paid furthest in the future being reduced first.
For Payments with the same Parachute Payment Ratio and the same time of payment,
such Payments shall be reduced on a pro-rata basis (but not below zero) prior to
reducing Payments next in order for reduction. For purposes of this Section,
“Parachute Payment Ratio” shall mean a fraction, the numerator of which is the
value of the applicable Payment as determined for purposes of Code Section 280G,
and the denominator of which is the financial present value of such Parachute
Payment, determined at the date such payment is treated as made for purposes of
Code Section 280G (the “Valuation Date”). In determining the denominator for
purposes of the preceding sentence (1) present values shall be determined using
the same discount rate that applies for purposes of discounting payments under
Code Section 280G; (2) the financial value of payments shall be determined
generally under Q&A 12, 13 and 14 of Treasury Regulation 1.280G-1; and (3) other
reasonable valuation assumptions as determined by the Company shall be used.
Notwithstanding the foregoing, Payments that consist of health and welfare
benefits shall be reduced after all other Payments, with health and welfare
Payments being made furthest in the future being reduced first. Upon any
assertion by the Internal Revenue Service that any such Payment is subject to
the Excise Tax, Executive shall be obligated to return to the Company any
portion of the Payment determined by the Professional Services Firm to be
necessary to appropriately reduce the Payment so as to avoid any such Excise
Tax.


11



--------------------------------------------------------------------------------




20.    Clawback. Executive acknowledges that any incentive compensation
contemplated under this Agreement shall be subject to the Company’s clawback
policies, including without limitation any policy adopted to the extent required
by applicable law or written company policy adopted to implement the
requirements of such law (including without limitation Section 304 of the
Sarbanes Oxley Act and Section 954 of the Dodd Frank Act).
21.    Miscellaneous.
(a)    Binding Effect. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign her rights
or delegate her obligations hereunder without the prior written consent of the
Company.
(b)    Notices. All notices required to be given hereunder shall be in writing
and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile or
(iii) mailed by registered or certified mail (return receipt requested and
postage prepaid) to the following listed persons at the addresses and facsimile
numbers specified below, or to such other persons, addresses or facsimile
numbers as a party entitled to notice shall give, in the manner hereinabove
described, to the others entitled to notice:
If to the Company, to:


Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention: Chief Executive Officer
Facsimile No.: 303-846-6048
with a copy to:
Red Robin Gourmet Burgers, Inc.
6312 South Fiddler’s Green Circle, Suite 200N
Greenwood Village, CO 80111
Attention: Chief Legal Officer
Facsimile No.: 303-846-6048
If to Executive:
To Executive’s last known address as reflected in the Company’s records, or to
such other address as Executive shall designate by written notice to the
Company.
If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is received.
If given by mail, it shall be deemed to have been given on the third business
day following the day on which it was posted.
(c)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof
(d)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.


12



--------------------------------------------------------------------------------




(e)    Construction. Each party has cooperated in the drafting and preparation
of this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
(f)    Savings Clause. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable. Subject to the foregoing, upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent reasonably practicable.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
RED ROBIN GOURMET BURGERS, INC.


By: /s/ Denny Marie Post    
Name: Denny Marie Post
Title: President and Chief Executive Officer


EXECUTIVE:


/s/ Beverly K. Carmichael    
Beverly K. Carmichael




14

